      Case 1:17-cv-02510-MLB Document 138 Filed 04/27/20 Page 1 of 7




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Samuel R. Hayes, III,

                        Plaintiff,     Case No. 1:17-cv-02510

v.                                     Michael L. Brown
                                       United States District Judge
ATL Hawks, LLC and Jason
Parker,

                        Defendants.

________________________________/

                                 ORDER

     The Court granted Defendants’ summary judgment motion in

December 2019. (Dkts. 128; 129.) Defendants have since filed their bill

of costs for $16,811.27. (Dkt. 130.) Plaintiff asks the Court to reduce that

amount by $9,806.50. (Dkt. 134.) The Court denies Plaintiff’s motion.

The Court does, however, reduce Defendants’ taxable costs to $14,872.27

because Defendants have voluntarily agreed to that reduction.
       Case 1:17-cv-02510-MLB Document 138 Filed 04/27/20 Page 2 of 7




I.    Legal Standard

      “Prevailing parties are entitled to receive costs under Fed. R. Civ.

P. 54(d).” U.S. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 620 (11th Cir. 2000).

“Such costs, however, may not exceed those permitted by 28 U.S.C.

§ 1920.” Schultz v. Ashcroft, 174 F. App’x 534, 540 (11th Cir. 2006).

Section 1920 limits taxable costs to the following categories:

      (1) Fees of the clerk and marshal;

      (2) Fees for printed or electronically recorded transcripts
      necessarily obtained for use in the case;

      (3) Fees and disbursements for printing and witnesses;

      (4) Fees for exemplification and the costs of making copies of
      any materials where the copies are necessarily obtained for
      use in the case;

      (5) Docket fees under section 1923 of this title;

      (6) Compensation of court appointed experts, compensation of
      interpreters, and salaries, fees, expenses, and costs of special
      interpretation services under section 1828 of this title.

28 U.S.C. § 1920.

II.   Discussion

      Plaintiff claims Defendants are not entitled to costs for electronic

discovery, service of process, and a videotaped deposition. (Dkt. 134.)

The Court disagrees.


                                     2
      Case 1:17-cv-02510-MLB Document 138 Filed 04/27/20 Page 3 of 7




     A.    Electronic Discovery

     Defendants seek $5,687.50 in costs for “conversion of emails from

native format to Tiff for production.”     (Dkts. 130 at 1; 130-4 at 1.)1

Defendants paid a vendor $250 per hour (for 22.75 hours) to complete the

document conversion. (Dkt. 130-4.) They produced more than 35,000

pages by September 2018, as well as other documents in the months that

followed. (See Dkts. 48 at 4; 49 at 1–2, 12–13; 91.) Contrary to Plaintiff’s

assertion, Defendants’ electronic discovery costs are both reasonable and

recoverable. See Alexsam, Inc. v. WildCard Sys., Inc., 2019 WL 2245420,

at *7 (S.D. Fla. Feb. 13, 2019) (“Defendants should recover for . . .

converting documents to a Tagged Image File Format (TIFF).”); HRCC,

Ltd. v. Hard Rock Cafe Int’l (USA), Inc., 2018 WL 1863778, at *10 (M.D.

Fla. Mar. 26, 2018) (“[T]he costs of digitizing paper documents and

making duplicates of electronic documents are recoverable.”); Eisai, 2015




1 “‘TIFF’ stands for ‘Tagged Image File Format.’ A TIFF file format
involves converting the data from its original form into an image.”
United States v. Eisai, Inc, 2015 WL 11181727, at *5 n.7 (S.D. Fla. Mar.
30, 2015). “TIFF is the agreed-upon default format for production of
[electronically stored information].” Akanthos Capital Mgmt., LLC v.
CompuCredit Holdings Corp., 2 F. Supp. 3d 1306, 1316 n.11 (N.D. Ga.
2014).

                                     3
       Case 1:17-cv-02510-MLB Document 138 Filed 04/27/20 Page 4 of 7




WL 11181727, at *5 (“[T]he conversion of native files to TIFF . . . [is]

generally recognized as the taxable ‘making copies of material.’”).

      B.      Service of Process

      Defendants initially sought $1,858.92 in costs for using a private

company to serve summonses and subpoenas on six witnesses. (Dkt. 130-

1.) Plaintiff objected because the U.S. Marshals could have done the job

for much less. (Dkt. 134 at 2–3.) Defendants have since amended their

request and now seek only $390 for serving the documents. (Dkt. 136 at

4.) That amount is what Defendants would have paid the U.S. Marshals.

See 28 C.F.R. § 0.114(a)(3) (U.S. Marshals entitled to $65 per hour, plus

costs, “[f]or process served or executed personally”).      Defendants are

entitled to costs in this amount. See Trieu, LLC v. Ho, 2014 WL 5320560,

at *1 (M.D. Fla. Oct. 17, 2014) (“In this circuit, private process server fees

may be taxed as long as they do not exceed the fee the marshals are

authorized to collect.”); Norwood v. State Farm Mut. Auto. Ins. Co., 2006

WL 8431352, at *1 (N.D. Ga. Apr. 28, 2006) (“Private process server fees

are appropriately taxed if they do not exceed the statutory fees of the

marshal.”).




                                      4
      Case 1:17-cv-02510-MLB Document 138 Filed 04/27/20 Page 5 of 7




     C.    Videotaped Deposition

     Defendants seek $1,790 in costs for videotaping Plaintiff’s

deposition. (Dkt. 130-2 at 11.) “[W]hen a party notices a deposition to be

recorded by nonstenographic means, or by both stenographic and

nonstenographic means, and no objection is raised at that time by the

other party to the method of recordation pursuant to Federal Rule of Civil

Procedure 26(c), it is appropriate under § 1920 to award the cost of

conducting the deposition in the manner noticed.” Morrison v. Reichhold

Chemicals, Inc., 97 F.3d 460, 465 (11th Cir. 1996).         The notice of

Plaintiff’s deposition indicated that the deposition would be videotaped.

(See Dkt. 58.) There is no evidence that Plaintiff objected. Courts in this

District routinely award costs for videotaped depositions under these

circumstances. See, e.g., Massey, Inc. v. Moe’s Sw. Grill, LLC, 2015 WL

5794175, at *2 (N.D. Ga. Oct. 5, 2015) (“As Plaintiffs make no argument

that they objected to Defendants’ use of video depositions, Plaintiffs’

objection to $1,830 in costs for these video depositions is OVERRULED.”);

Smith v. Lockheed-Martin Corp., 2010 WL 11506710, at *2 (N.D. Ga. Jan.

12, 2010) (Martin, J.) (“In light of the strong presumption in favor of

awarding costs to the prevailing party and in the absence of any evidence



                                    5
      Case 1:17-cv-02510-MLB Document 138 Filed 04/27/20 Page 6 of 7




that Plaintiffs objected to this form of recording, the court refuses to

exclude the costs associated with [several] video deposition[s].”).2 This

Court likewise awards costs here.

     Defendants have submitted an invoice for $1,790 from the

videographer.    (Dkt. 130-2 at 11.)       Plaintiff does not contest the

reasonableness of this amount or the necessity of the deposition.

Defendants are therefore entitled to costs, in the amount sought, for

videotaping Plaintiff’s deposition.3

III. Conclusion

     The Court DENIES Plaintiff’s Objection to Defendants’ Bill of

Costs and Motion to Review Taxing of Costs (Dkt. 134). The Court

DIRECTS the Clerk to tax costs of $14,872.27 against Plaintiff.




2 See also Williams v. Gallup, Inc., 2017 WL 6271732, at *2 (N.D. Ga.
Feb. 24, 2017); ACMG of Louisiana, Inc. v. Towers Perrin, Inc., 2009 WL
10671022, at *2 (N.D. Ga. Sept. 25, 2009); Dennis v. Waffle House, Inc.,
2006 WL 8431236, at *3 (N.D. Ga. May 17, 2006); Norwood, 2006 WL
8431352, at *1 (all awarding costs for videotaped depositions because
opposing party did not object).
3 Plaintiff also objects to $470.08 in other deposition costs incurred by

Defendants. (Dkt. 134 at 3–4.) Defendants have agreed to withdraw
their request for those costs, so Plaintiff’s objection is moot. (Dkt. 136
at 6.)

                                       6
Case 1:17-cv-02510-MLB Document 138 Filed 04/27/20 Page 7 of 7




SO ORDERED this 27th day of April, 2020.




                              7
